NONPRECEDENTIAL DISPOSITION 
                  To be cited only in accordance with Fed. R. App. P. 32.1 
 
 

                  United States Court of Appeals
                                    For the Seventh Circuit 
                                    Chicago, Illinois 60604 
                                                 
                                     Argued May 15, 2018 
                                     Decided June 25, 2018 
                                                 
                                             Before 
 
                       FRANK H. EASTERBROOK, Circuit Judge 
                        
                       DIANE S. SYKES, Circuit Judge 
                        
                       AMY C. BARRETT, Circuit Judge 
 
No. 17‐2171 
 
TELEDYNE TECHNOLOGIES IN‐                            Appeal from the United States   
CORPORATED,                                          District Court for the Northern District 
      Plaintiff‐Appellee,                            of Illinois, Eastern Division. 
                                                      
      v.                                             No. 1:15–cv–01392               
                                                      
RAJ SHEKAR,                                          Ronald A. Guzmán, 
      Defendant‐Appellant.                           Judge. 
 
                                            O R D E R 
                                                    
    Teledyne Technologies fired Raj Shekar from his job as a marketing and sales man‐
ager. Shekar did not go quietly—he took Teledyne’s property with him and flouted the 
district court’s order that he return it. The court held him in civil contempt, but even that 
did  not  inspire  his  obedience.  Instead  of  complying  with  the  court’s  order,  Shekar  en‐
gaged in a campaign of defiance, deceit, and delay. The court’s patience finally ran out: it 
found that Shekar had failed to purge himself of contempt and entered sanctions against 
him.  Despite  the  utter  lack  of  respect  that  Shekar  has  shown  for  the  judicial  process 
throughout this entire suit, he now asks us to reverse the district court’s judgment. We 
affirm it.     
No. 17‐2171                                                                                             Page 2 
 
                                                       I. 
        Teledyne  hired  Raj  Shekar  as  a  sales  and  marketing  manager  in  June  2013  and 
fired him less than two years later. Shortly after terminating his employment, Teledyne 
discovered  that  Shekar  had  contacted  and  threatened  Teledyne’s  potential  customers; 
he  had  also  initiated  a  large  data  transfer  from  Teledyne  servers  and  retained  posses‐
sion of electronic equipment and data belonging to Teledyne. Teledyne sued Shekar in 
federal  court,  asserting  common‐law  claims  in  tort  and  contract,  as  well  as  statutory 
claims under the Computer Fraud and Abuse Act, the Illinois Trade Secrets Act, and the 
Illinois Uniform Deceptive Trade Practices Act. It sought injunctive relief, compensatory 
and punitive damages, costs, and attorneys’ fees.   
                 
        Four days after Teledyne filed the suit, the district court entered a temporary re‐
straining  order  directing  Shekar  to  return  his  Teledyne‐issued  laptop  computer,  VPN 
token,  projector,  printer/scanner,  and  iPhone.  The  order  specified  that  Shekar  was  to 
turn  over  the  property  unaltered.  In  addition,  the  order  compelled  him  to  respond  to 
interrogatories  that  asked  him,  among  other  things,  to  identify  any  devices  or  drives 
that  had  been  in  his  possession  during  a  period  covering  the  majority  of  his  employ‐
ment. The court gave Shekar five days to comply with the temporary restraining order. 
He did not do so.   
         
        The  court  scheduled  a  hearing  on  Teledyne’s  motion  for  a  preliminary  injunc‐
tion, and when Shekar failed to appear, the court granted the motion. The preliminary 
injunction was broader than the temporary restraining order insofar as it required She‐
kar  to  produce  all  computers  and  other  devices  in  his  possession—not  only  those  be‐
longing  to  Teledyne.  This  meant  that  Shekar  was  obliged  to  turn  over  his  personal 
computer  for  inspection.  When  Shekar  failed  to  comply  yet  again,  the  district  court 
granted Teledyne’s motion for a show cause hearing to determine whether Shekar was 
in civil contempt.   
         
        As  his  first  line  of  defense  at  the  show  cause  hearing,  Shekar  made  the 
far‐fetched  claim  that  he  had  never  received  proper  notice  of  either  the  temporary  re‐
straining  order  or  the  preliminary  injunction.  But  notice  of  the  temporary  restraining 
order  had  been  sent  to  each  of  Shekar’s  thirteen  known  email  addresses  and 
hand‐delivered to his home.1  Shekar claimed that none of the thirteen email addresses 

                                                 
1 
 Teledyne  used  a  process  server  because  FedEx  said  that  Shekar’s  past  conduct  was  so  egregious  it 
would no longer deliver to his home.   
No. 17‐2171                                                                                  Page 3 
 
belonged to him; as a back‐up argument, he asserted that his email addresses block all 
communications  originating  from  @winston.com,  the  domain  of  Teledyne’s  counsel. 
The first argument was a blatant lie: Shekar had sent unauthorized ex parte communi‐
cations  to  the  court  from  some  of  the  thirteen  email  addresses  after  the  temporary  re‐
straining  order  had  been  issued.  As  for  Shekar’s  second  argument,  the  district  court 
noted  that  “Shekar  can  hardly  expect  to  be  rewarded  for  willfully  evading  notice.” 
Shekar’s  protest  that  he  never  received  notice  of  the  preliminary  injunction  is  equally 
implausible. Teledyne sent notice to Shekar’s home address, fifteen different email ad‐
dresses,  and  a  PO  Box  that  Shekar  had  specifically  identified  as  his  preferred  address 
for service.   
 
        When the show cause hearing shifted from notice to substance, the lies kept on 
coming.  Two  witnesses  testified:  Shekar  and  Daniel  Roffman,  a  forensic  computer  ex‐
pert  whom  Teledyne  retained  to  analyze  Shekar’s  laptop  and  iPhone.  Following  com‐
mon forensic practice, Roffman analyzed Shekar’s Teledyne‐issued laptop by using an 
“image”—a verified exact replica—of it. (The physical laptop was in the possession of 
the  Department  of  Defense  Criminal  Investigation  Services  for  reasons  not  relevant  to 
this  appeal.) Roffman’s analysis  of the laptop  image  revealed  that  eleven different  de‐
vices had been connected to the laptop, three of them on or after the date that Teledyne 
had fired Shekar. The district judge found that Shekar had failed to account for any of 
the devices that had been connected to the laptop after his termination. Shekar falsely 
denied that he had ever possessed two of them. As for the third, a hard drive, Shekar 
turned  over a fake:  it  was  made by the same  manufacturer, but  not  only did  its  serial 
number differ from the missing device, the court observed that it appeared to be “total‐
ly blank … turned over to Teledyne fresh from the electronics store.”   
 
        After hearing both witnesses, the court largely credited Roffman’s disinterested 
and  professional  testimony  and  discredited  Shekar’s  self‐serving,  unsubstantiated  tes‐
timony.  It  had  plenty  of  reason  to  do  so—the  record  is  replete  with  Shekar’s  flimsy, 
disingenuous,  and  contradictory  explanations.  For  example,  Shekar  returned  his  com‐
pany‐issued  iPhone,  but  the  passcode  he  provided  did  not  unlock  it.  The  court  found 
Roffman’s conclusion that Shekar locked the phone more credible than Shekar’s “con‐
spiracy theories” about why it was Teledyne’s fault that the passcode he provided did 
not work. Another example: after repeatedly insisting that he did not possess any Tele‐
dyne  data  or  emails,  Shekar  offered  a  Teledyne  email  as  an  exhibit  at  the  show  cause 
hearing. Yet another: Shekar answered “none” to interrogatories inquiring whether he 
currently possessed any devices or hard drives that could be used to store data; this was 
demonstrably  false  based  on  Roffman’s  credible  forensic  analysis  of  Shekar’s  laptop. 
No. 17‐2171                                                                                 Page 4 
 
And if all of this weren’t enough, Shekar defiantly admitted that he had decided not to 
produce  his  personal  computer  for  inspection,  despite  the  court’s  unambiguous  com‐
mand that he do so. Shekar defended his choice by observing that the computer did not 
contain any Teledyne information. He appears to believe that this explanation serves as 
an excuse, rather than what it was: an outright admission that he failed to comply with 
the court’s order. 
         
        Based  on  the  evidence  presented  at  the  show  cause  hearing,  the  court  found 
Shekar in civil contempt. The court gave him two weeks to purge himself of contempt 
and  comply  with  the  directives  of  the  preliminary  injunction.  Teledyne  was  awarded 
the attorneys’ fees and costs associated with the show cause hearing.   
 
        Shekar’s first argument on appeal is that the court abused its discretion by find‐
ing  him in civil contempt. He is wrong. The facts we have recounted here, and others 
we thought it unnecessary to repeat, speak for themselves. After the district court rea‐
sonably credited Roffman’s testimony and discredited Shekar’s, the obvious conclusion 
was  that  Shekar  stood  in  civil  contempt  for  failing  to  substantially  comply  with  the 
terms of the preliminary injunction.   
         
                                                 II. 
                                                    
        The  two  weeks  the  court  gave  Shekar  to  purge  himself  of  contempt  came  and 
went. Instead of obeying the court’s crystal‐clear orders, Shekar spent the next year en‐
gaging in a campaign of resistance: he filed numerous unsuccessful emergency motions; 
threatened the court, its officers, opposing counsel, and expert witnesses; filed a frivo‐
lous appeal; successfully pleaded highly dubious health concerns to convince the very 
patient district judge to rescind an order for compulsory incarceration; and fired three 
different attorneys. By August of 2016, the district court was rightfully fed up. Finding 
that  Shekar  had  repeatedly  failed  to  purge  himself  of  civil  contempt,  it  entered  sanc‐
tions against him.   
         
        Shekar’s  second  argument  on  appeal  is  that  the  court  abused  its  discretion  by 
finding he failed to purge himself of civil contempt. Again, Shekar is wrong. The district 
court  found  that  Shekar  had  still  not  sufficiently  accounted  for  the  three  devices  that 
were  connected  to  his  Teledyne  laptop  after  his  termination.  He  altogether  failed  to 
produce  two  of  the  devices,  claiming  that  he  had  either  lost  or  never  received  them, 
despite compelling forensic evidence to the contrary. And although he finally produced 
the  third  device—this  time,  with  a  serial  number  matching  that  of  the  missing  hard 
No. 17‐2171                                                                                    Page 5 
 
drive—he wiped it clean before turning it in. There were other failures too: Shekar nev‐
er  produced seven  of  the  eight devices  that had  been  connected  to the laptop prior  to 
his termination, he refused to provide access to his Teledyne email accounts, and he lied 
in his answers to interrogatories. Shekar offers no reason—other than his own discred‐
ited  and  unsubstantiated  statements—why  we  should  find  that  any  of  these  factual 
findings are clearly erroneous. And on these facts, it was plainly within the court’s dis‐
cretion to find that Shekar remained in civil contempt.   
         
                                                  III. 
                                                     
        The  August  2016  finding  that  Shekar  had  failed  to  purge  himself  of  civil  con‐
tempt was accompanied by sanctions against him. The court noted that every effort to 
secure Shekar’s compliance—multiple contempt findings, large attorneys’ fees awarded 
to  Teledyne,  threats  of  compulsory  imprisonment—had  been  met  by  unrelenting  and 
unrepentant  dishonesty.  It  sanctioned  him  by  entering  default  judgment  for  Teledyne 
on all of its claims, granting a permanent injunction against Shekar, dismissing Shekar’s 
counterclaims  against  Teledyne,  and  ordering  Shekar  to  pay  the  reasonable  attorneys’ 
fees and costs that Teledyne had incurred litigating the contempt issue. In the end, the 
district court awarded Teledyne $366,956.18 in attorneys’ fees; $5,817.50 in damages on 
its Computer Fraud and Abuse Act claim; $549 in compensatory damages and $1,098 in 
punitive  damages  for  the  willful  conversion  of  Teledyne’s  projector;  and  $67,186.70  in 
additional attorneys’ fees under the Illinois Trade Secrets Act and the Illinois Uniform 
Deceptive  Trade  Practices  Act, which  grant  attorneys’  fees  to  a  prevailing  party  when 
the defendant acts willfully or maliciously.2   
 
        Shekar  challenges  these  sanctions  as  an  abuse  of  the  district  court’s  discretion. 
The district court has wide latitude to craft civil contempt sanctions to coerce obedience 
to the court’s orders and compensate the plaintiff for losses. Connolly v. J.T. Ventures, 851 
F.2d  930,  932–33  (7th  Cir.  1988)  (citing  United  States  v.  United  Mine  Workers of  America, 
330 U.S. 258, 303–04 (1947)). It did not exceed its authority here. 
 
        We’ll  start  with  the  largest  penalty:  the  $366,956.18  in  contempt‐related  attor‐
neys’  fees.  These  were  calculated  based  on  the  presumptively  reasonable  “lodestar 
method,” which multiplies the hours reasonably expended by a reasonable hourly rate. 
See Perdue v. Kenny A. ex rel. Winn, 559 U.S. 542, 552 (2010). Shekar gives us no reason to 
                                                 
2 See Illinois Trade Secrets Act, 765 ILCS 1065/5; Illinois Uniform Deceptive Trade Practices Act, 815 ILCS 
510/3.   
No. 17‐2171                                                                                  Page 6 
 
question the reasonableness of either the total number of hours or the hourly rates used 
to calculate the fee award. His objection boils down to a complaint that he will have to 
pay  a  lot  of  money.  But  Shekar  lies  in  a  bed  of  his  own  making.  The  extraordinary 
amount is due solely to Shekar’s decision to drag opposing counsel (not to mention the 
court) through a disingenuous legal battle rather than comply with the court’s clear or‐
der. Indeed, the court repeatedly warned Shekar that he was racking up attorneys’ fees 
every time he drew the proceedings out instead of obeying the preliminary injunction. 
An award of $366,956.18 is high, but not unreasonable in light of Shekar’s one‐man legal 
circus.   
 
        Shekar also claims that the district court abused its discretion by awarding Tele‐
dyne damages after entering default judgment for Teledyne on all of its claims, but the 
district  court  was  well  within  its  discretion  to  impose  this  sanction.  See  Chambers  v. 
NASCO,  Inc.,  501  U.S.  32,  44–45  (1991)  (noting  that  courts  have  the  inherent  power  to 
“fashion an appropriate sanction for conduct which abuses the judicial process”). Given 
Shekar’s  outrageous  conduct  throughout  the  litigation,  we  find  no  error  in  either  the 
entry of default judgment to Teledyne or in the amount of damages awarded.   
 
        The  court  gave  Teledyne  $5,817.50  in  damages  on  the  Computer  Fraud  and 
Abuse Act claim, which was the amount Teledyne expended on forensic analysis. The 
record justified this amount: Teledyne documented the time and money it spent identi‐
fying  the  problems  that  Shekar’s  antics  caused  its  servers.  Shekar  offers  no  evidence 
that this calculation is in error. The district court also awarded Teledyne $549 in com‐
pensatory  damages  and  $1,098  in  punitive  damages  for  Shekar’s  willful  conversion  of 
its projector. The record justifies this amount as well: the compensatory damages repre‐
sent  the  projector’s  uncontested  value,  and  Shekar  makes  no  argument  as  to  why  the 
punitive  damages  are  unreasonable.  Finally,  the  district  court  awarded  Teledyne 
$67,196.70  in  additional  attorneys’  fees  as  the  prevailing  party  under  the  Illinois  Uni‐
form Deceptive Trade Practices Act and the Illinois Trade Secrets Act. Illinois law enti‐
tles Teledyne to these fees, and Shekar does not challenge the amount as unjustified. In 
sum, the district court did not abuse its discretion in awarding damages and attorneys’ 
fees on Teledyne’s legal claims.   
 
        Shekar’s  various  other  challenges  to  the  district  court’s  sanctions  similarly  fail. 
These  other  sanctions—dismissing  Shekar’s  counterclaims  and  granting  Teledyne  a 
permanent injunction—were well within the district court’s discretion.   
         
No. 17‐2171                                                                            Page 7 
 
                                               IV. 
                                                 
       Finally, Shekar claims that he was denied discovery, hearings, and a proper op‐
portunity to cross‐examine witnesses throughout the proceedings related to his various 
objections on appeal. This argument is meritless. Shekar failed to take advantage of the 
multiple  opportunities  the  district  court  provided  to  challenge  the  court’s  contempt 
findings. Furthermore, it is well documented that Shekar did nothing but abuse the le‐
gal process throughout the entirety of this case.     
        
                                              * * * 
       Shekar  has  demonstrated  nothing  but  disrespect,  deceit,  and  flat‐out  hostility 
toward the court, its officers, and opposing counsel during the three years this case has 
been pending. He has no cause to complain about the district court’s eminently reason‐
able orders. In fact, we will send a copy of this order to the United States Attorney so 
that he may consider whether a criminal prosecution for perjury or contempt of court is 
appropriate.   
        
       The judgment of the district court is AFFIRMED.